DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-10, 11, 14 -15, 18, 20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over byYu et al. (hereinafter Yu)(US 2017/0302341) in view of Jo et al. (hereinafter Jo)(US 10097252), Lee et al. (hereinafter Lee)(US 2017/0195893) and Kang et al. (hereinafter Kang)(US 2020/0221319).
Regarding claim 1, Yu teaches a method performed by a user equipment (UE), comprising:
 receiving first communication signals from a base station using a reception beam having a first reception beam direction, wherein the first communication signals comprise beam direction change information(P[0123], the base station may transmit a DL including beam change information to the terminal);
 adjusting the reception beam from the first reception beam direction to a second reception beam direction in accordance with the beam direction change information; and receiving second communication signals from the base station based on the reception beam having the second reception beam direction(P[0124], in response to the DL the terminal may change a beam corresponding to the base station based on the information indicated in the DL).  
Yu teaches all the particulars of the claim except the method based on a rotation of a transmission beam at the base station; adjusting the reception beam from the first reception beam direction to a second reception beam based on the beam direction change information and angular movement information of the UE, the angular movement information detected by sensors in the UE.  However, Jo teaches in an analogous art based on a rotation of a transmission beam at the base station; adjusting the reception beam from the first reception beam direction to a second reception beam based on the beam direction change information and angular movement information of the UE, the angular movement information detected by sensors in the UE (col. 5, lines 59-65, direction change information dtected by a sensor and the received beam direction communicated with the device). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method based on a rotation of a transmission beam at the base station; adjusting the reception beam from the first reception beam direction to a second reception beam based on the beam direction change information and angular movement information of the UE, the angular movement information detected by sensors in the UE in order to identify the  beam in an efficient manner. 
Yu in view of J teaches all the particulars of te claim except change in orientation of a transmission beam at the base station due to a change in orientation of a base station antenna; adjusting the reception beam from the first reception beam direction to a second reception beam direction based on both the beam direction change information and angular movement information of the UE. However, Lee teaches in an analogous art change in orientation of a transmission beam at the base station due to a change in orientation of a base station antenna; adjusting the reception beam from the first reception beam direction to a second reception beam direction based on both the beam direction change information and angular movement information of the UE(P[0089], change direction of its antenna beam from the first direction to second direction; P[0090], access point directs the device to steer its antenna ..while the device is moving; P[0091], the mobile device can determine to redirects its antenna beam to change the orientation of the device). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method change in orientation of a transmission beam at the base station due to a change in orientation of a base station antenna; adjusting the reception beam from the first reception beam direction to a second reception beam direction based on both the beam direction change information and angular movement information of the UE in order to exploit multipath propagation.
The combination of Yu, Jo and Lee did not teach specifically change information indicating a difference in direction between the first reception beam and a second reception beam having a second reception beam direction, the change information. However, Kang teaches in an analogous art change information indicating a difference in direction between the first reception beam and a second reception beam having a second reception beam direction, the change information(P[0140], BS may inform the terminal of cahnge in the transmission beam direction of the BS) Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein change information indicating a difference in direction between the first reception beam and a second reception beam having a second reception beam direction, the change information in order to have fast fast adjustment by the UE.
Regarding claim 2, Kang teaches all the particulars of the claim except the method according to claim 1, wherein the beam direction change information comprises angle change information of a transmission beam, or angle change information of the reception beam(P[0141], P[0084]).
  Regarding claim 3, Kang teaches the method according to claim 2, further comprising: determining the second reception beam direction in accordance with the first reception beam direction and the angle change information of the transmission beam; or determining the second reception beam direction in accordance with the first reception beam direction and the angle change information of the reception beam(P[0140-0141; 0084], beam switching indication; change from beam #20 to beam #22).  
 Regarding claim 4, Yu teaches the method according to claim 1, wherein the beam direction change information comprises information of a transmission beam direction, or information of the second reception beam direction(Fig. 1; P[0086], DL beam corresponds to indication bit).  
Regarding claim 6, Yu teaches the method according to claim 1, further comprising: obtaining a reception beam parameter corresponding to the second beam direction(Fig. 1; P[0086], DL beam corresponds to indication bit).  
Regarding claim 9, Yu teaches all the particulars of the claim except the method, wherein the beam direction change information comprises azimuth angle information and elevation angle information.  However, Jo teaches in an analogous art wherein the beam direction change information comprises azimuth angle information and elevation angle information (col. 10, lines 18-22, azimuth offset). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention tp use the method wherein the beam direction change information comprises azimuth angle information and elevation angle information in order to identify the  beam in an efficient manner. 
Regarding claim 10, Yu teaches the method according to claim 1, comprising: determining reception beam parameters for a plurality of reception beam directions, with the plurality of reception beam directions comprising the first reception beam direction and the second reception beam direction; and 53 85744993US05FTRW-01207US1 1207us1-applicationgenerating a mapping relationship between each reception beam direction and a corresponding reception beam parameter of the reception beam parameters(Table 1).  
Regarding claim 11, Yu teaches the method according to claim 1, wherein the reception beam parameter comprises a UE antenna index and configuration related to the UE antenna(P[0075], beam index).  
Regarding claim 14, Yu teaches all the particulars of the claim except the method, the antenna comprises a plurality of antenna elements of an antenna array.  However, Jo teaches in an analogous art the antenna comprises a plurality of antenna elements of an antenna array (col. 10, lines 18-22, azimuth offset). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention tp use the method the antenna comprises a plurality of antenna elements of an antenna array in order to identify the  beam in an efficient manner. 
Claims 18 and 24 are rejected for the same reason as set forth in claim 9
Claims 15 and 20 are rejected for the same reason as set forth in claim 1.
Claims 16-17, 21-22 are rejected for the same reason as set forth in claims 2-3, 2,3  respectively.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over byYu et al. (hereinafter Yu)(US 2017/0302341) in view of Jo et al. (hereinafter Jo)(US 10097252), Lee et al. (hereinafter Lee)(US 2017/0195893), Kang et al. (hereinafter Kang)(US 2020/0221319) and Maltsev et al. (hereinafter Maltsev)(US 2014/0204902).
Regarding claim 7, Yu in view of Jo, Kang and Lee teaches all the particulars of the claim except the methodwherein the adjusting the reception beam from the first beam direction to the second reception beam direction comprises: adjusting the reception beam based on the reception beam parameter corresponding to the second beam direction.  However, Maltsev teaches in an analogous art wherein the adjusting the reception beam from the first beam direction to the second reception beam direction comprises: adjusting the reception beam based on the reception beam parameter corresponding to the second beam direction (Fig. 2). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention tp use the method wherein the adjusting the reception beam from the first beam direction to the second reception beam direction comprises: adjusting the reception beam based on the reception beam parameter corresponding to the second beam direction , in order to identify the  beam in an efficient manner. 
Regarding claim 8, Matltsev teaches the method according to claim 7, wherein the adjusting the reception beam based on the reception beam parameter comprises: adjusting a phase shifter or an amplifier based on the second reception beam parameter corresponding to the second beam direction(P[0190-0192], phase shifters).  

Claims 12-13, 19     is/are rejected under 35 U.S.C. 103 as being unpatentable over byYu et al. (hereinafter Yu)(US 2017/0302341) in view of Jo et al. (hereinafter Jo)(US 10097252),  Lee et al. (hereinafter Lee)(US 2017/0195893), Kang et al. (hereinafter Kang)(US 2020/0221319) and Inoue al. (hereinafter Inoue)(US 2010/0136985).
Regarding claim 12, Yu in view of Jo, Kang and Lee teaches all the particulars of the claim except the method, wherein the beam direction change information comprises polarization change information.  However, Inoue teaches in an analogous art wherein the beam direction change information comprises polarization change information (P[0061], parameter for changing polarizing conditions from the base stations). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention tp use the method wherein the beam direction change information comprises polarization change information in order to identify the  beam in an efficient manner. 
Regarding claim 13, Yu teaches the method according to claim 12, each polarization corresponds to a mapping between the reception beam direction and the reception beam parameter(P[0061], base station parameter; polarization conditions of radio signal) .  
Claim 19 are rejected for the same reason as set forth in claim 12.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over byYu et al. (hereinafter Yu)(US 2017/0302341) in view of Jo et al. (hereinafter Jo)(US 10097252), Lee et al. (hereinafter Lee)(US 2017/0195893), Kang et al. (hereinafter Kang)(US 2020/0221319) and Kim et al. (hereinafter Kim)(US 2015/0351103).
Regarding claim 25, Yu in view of Jo, Kang and Lee teaches all the particulars of the claim except the method, wherein the second communication signals comprise polarization change information.  However, Kim teaches in an analogous art wherein the second communication signals comprise polarization change information (P[0053], receiving information on the polarization from the base station and the terminal may select the polarization). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the second communication signals comprise polarization change informationin order to identify the  beam in an efficient manner. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647